     Case 2:19-cv-01043-RFB-DJA Document 58 Filed 06/25/20 Page 1 of 2




 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    BRENT BECKER,                                         Case No. 2:19-cv-01043-RFB-DJA
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    CAESARS ENTERTAINMENT,
      CULINTARY UNION LOCAL 226,
10
                             Defendant.
11

12
            Presently before the Court is Plaintiff Counsel’s Motion to Withdraw (ECF No. 56) and
13
     Motion to Stay the Case (ECF No. 57), filed on June 23, 2020.
14
            Pursuant to Local Rule (“LR”) IA 11-6, “[n]o attorney may withdraw after appearing in a
15
     case except by leave of Court after notice has been served on the affected client and opposing
16
     counsel.” See LR IA 11-6(b). Having reviewed the motion, the Court finds that requirements of
17
     LR IA 11-6(b) have been met. Trevor Hatfield indicates that he has a purely impersonal conflict
18
     regarding strategy of the case with Plaintiff necessitating the withdrawal. The Court will require
19
     that Plaintiff Brent Becker to advise the Court if he will retain new counsel or proceed pro se by
20
     July 16, 2020. Filing a notice of new counsel or intent to proceed pro se on or before July 16,
21
     2020 is sufficient to comply with the Court’s order. Failure to respond may result in a
22
     recommendation to the United States District Judge assigned to this case that dispositive
23
     sanctions be issued, including dismissal of this action.
24
            Along with Plaintiff Counsel’s request to withdraw, he improperly includes a request to
25
     extend deadlines or stay the case for a reasonable time or 60 days for Plaintiff to obtain new
26
     counsel. He does not indicate that he has discussed this request with Plaintiff. Further, he
27
     acknowledges that such a request violates LR IA 11-6(d)-(e), which expressly prohibits
28
     Case 2:19-cv-01043-RFB-DJA Document 58 Filed 06/25/20 Page 2 of 2




 1   withdrawal of counsel to be the sole reason for delay of discovery and also warns that no

 2   withdrawal will be approved if it would result in the delay of discovery. Therefore, the Court

 3   denies the improper request for a stay.

 4           IT IS THEREFORE ORDERED that Plaintiff Counsel’s Motion to Withdraw (ECF No.

 5   56) is granted.

 6           IT IS FURTHER ORDERED that Plaintiff Brent Becker shall have until July 16, 2020

 7   to advise the Court if he will retain new counsel or proceed pro se. Failure to notify the Court as

 8   to his new representation may subject him to dispositive sanctions, including a recommendation

 9   for dismissal of this action.

10           IT IS FURTHER ORDERED that the Clerk of the Court shall add the last known

11   address of Plaintiff Brent Becker to the civil docket and send a copy of this Order to Plaintiff’s

12   last known address:

13           Brent Becker

14           2252 McCoig Avenue

15           Las Vegas, NV 89119

16           Brentbecker10@yahoo.com

17           IT IS FURTHER ORDERED that Plaintiff’s Motion to Stay the Case (ECF No. 57) is

18   denied.

19           DATED: June 25, 2020.

20

21

22                                                         DANIEL J. ALBREGTS
                                                           UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


                                                 Page 2 of 2
